Determination of respondent Police Commissioner dated January 24, 1997, which found petitioner guilty of various charges, suspended her for 60 days and placed her on a 1 year probationary dismissal, and determination of respondent dated July 9, 1997, which terminated petitioner’s employment as a police officer, unanimously confirmed, the petitions denied and the consolidated proceedings brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William Leibovitz, J.], entered January 30, 1998), dismissed, without costs.
Respondent’s findings that petitioner was absent without leave for her scheduled tour of duty, failed to perform her assigned duties despite several directives, engaged in a verbal altercation and was discourteous to a superior officer are supported by substantial evidence, including the testimony of a fellow officer and portions of petitioner’s own testimony. The penalty of probationary dismissal does not shock our sense of fairness, particularly in light of petitioner’s less than exemplary service record (see, Matter of Pagan v Brown, 176 AD2d 690, lv denied 79 NY2d 754; see also, Matter of Greaeny v Bahou, 57 AD2d 646).
Contrary to petitioner’s contention, her termination within the probationary period was validly premised upon misconduct predating the commencement of the probationary period (see, Matter of Prestia v Brown, 191 AD2d 224). Moreover, petitioner’s termination was additionally justified by an incident during the probationary period in which petitioner was late in relieving another officer of her post (see, Matter of Butler v Abate, 204 AD2d 171; Matter of Soto v Koehler, 171 AD2d 567, lv denied 78 NY2d 855). We note, finally, that there is no credible evidence to support petitioner’s allegations that her termination was effectuated in bad faith (see, Matter of Johnson v Katz, 68 NY2d 649, 650). Concur — Sullivan, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.